Citation Nr: 1402333	
Decision Date: 01/16/14    Archive Date: 01/31/14

DOCKET NO.  13-04 975	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, including posttraumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

L. McCabe, Associate Counsel

INTRODUCTION

The Veteran served on active duty from August 1975 to November 1976.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.

This matter has been previously adjudicated and denied in a January 1995 rating decision.  However, since that denial, additional relevant service personnel records (SPRs) were associated with the file.  Accordingly, new and material evidence will not be required to review this claim on the merits.  38 C.F.R. § 3.156(c).

VA's electronic system contains additional documents pertinent to the present appeal.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  

REMAND

The earliest VA treatment records associated with the claims folder are dated in August 1992.  However, there is an indication that the Veteran was hospitalized at the VA Hospital in Takoma in March 1989.  Therefore, his VA treatment records dated from 1976 to 1992 should be obtained on remand.

In addition, the August 1992 VA treatment record shows that the Veteran gave a 20 year history of bipolar illness.  He reported that he had been taking Lithium and Prozac for approximately two years.  Therefore, any private treatment records dated prior to 1992 should also be obtained.  

The Veteran has also reported that he was hospitalized in a psychiatric ward during service.  On remand, a request should be made for any service clinical records.

Finally, an additional VA examination is required, as set forth below.

 Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain a complete copy of the Veteran's VA treatment records dated from November 1976 to August 1992 (to include any report of hospitalization at the Topeka facility in March 1989), as well as any records dated since October 2012.

2.  Ask the Veteran to identify any private treatment he received for any psychiatric problems from November 1976 to August 1992.  Make arrangements to obtain all records that he adequately identifies.

3.  Make arrangements to obtain a complete copy of the Veteran's service treatment records, to include all clinical records and psychiatric treatment records.

4.  Next, schedule the Veteran for a VA psychiatric examination.  The examination should include any diagnostic testing or evaluation deemed necessary.  In conjunction with this examination, the entire claims folder must be made available to the examiner for review.  A notation to the effect that this record review took place should be included in the report of the examiner.

The examiner should identify all current psychiatric disorders found to be present (i.e., PTSD, bipolar disorder, etc).

In regard to each diagnosed condition, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the current disorder had its clinical onset during active service or is related to any in-service disease, event, or injury, to include the in-service sexual assault described by the Veteran.

All examination findings, along with the complete rationale for all opinions expressed, should be set forth in the examination report.

5.  Next, review the claims file and ensure that the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action must be implemented.  If the examination report does not include adequate responses to the specific opinions requested, it must be returned to the providing examiner for corrective action.

6.  Finally, after completing the requested actions, and any additional notification and/or development deemed warranted, readjudicate the claim on appeal.  If any benefit sought on appeal remains denied, furnish the Veteran and his representative with an SSOC and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other 

appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).






